            Case 1:18-cr-00170-KBJ Document 49 Filed 12/14/18 Page 1 of 9



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                     )
                                             )       Criminal No.:          18-cr-170 (KBJ)
       v.                                    )
                                             )       Sentencing Date:       December 20, 2018
JAMES A. WOLFE                               )



   GOVERNMENT’S REPLY TO DEFENDANT’S SENTENCING MEMORANDUM

       The United States of America, by and through its representative, the U.S. Attorney for the

District of Columbia, files this Reply to the Defendant’s Memorandum in support of its position

on sentencing.    Defendant Wolfe, in his sentencing memorandum, makes a number of

representations about his conduct in this case that are flatly incorrect. As discussed herein,

defendant Wolfe’s conduct was not aberrant; rather, it reveals a pattern of behavior in which he

used his position as Director of Security for the Senate Select Committee on Intelligence (“SSCI”)

in order to cultivate relationships with multiple young, female reporters, who were attempting to

gain information about SSCI business. Wolfe hid his conduct in furtherance of this selfish aim, a

behavior that ultimately culminated in his repeated lies to the FBI — intentional falsehoods that

had an actual impact on the national security functions of the FBI and had the potential to disrupt

important government functions.

       Further, contrary to defendant Wolfe’s assertions, his lies to the FBI were not cured

immediately. He repeatedly lied in his December 2017 FBI interview about whether he provided

information to reporters, and he lied again in his January 2018 interview. Wolfe’s lies to the FBI

about his unauthorized contacts with reporters were calculated. The lies disrupted an ongoing

national security investigation – a harm he appreciated based on his position of trust. The
          Case 1:18-cr-00170-KBJ Document 49 Filed 12/14/18 Page 2 of 9



government asks the Court to consider the totality of the defendant’s behavior underlying the

charged offense. That conduct, and his lies about that conduct, undermined the public trust.

Taking all aggravating circumstances and factors into account, a sentence of 24 months of

incarceration is appropriate and justified in this case.

I.      DEFENDANT WOLFE INCORRECTLY ASSERTS THAT HIS LIES DID NOT
        CAUSE HARM DESERVING OF INCARCERATION.

        In March 2017, the Department of Justice provided to the SSCI classified materials that

revealed the existence of and predication for the FISA surveillance of MALE-1. At that time,

defendant Wolfe was the Director of Security for the SSCI, and he was charged with safeguarding

information furnished to the SSCI to facilitate the SSCI’s critical oversight function. In this role,

Wolfe was involved in the logistical process by which the FISA application was provided to the

SSCI. He was, in short, definitely aware of “the FISA,” as he admitted to the FBI in October 30,

2018.

        On December 15, 2017, and again on January 11, 2018, the FBI interviewed Wolfe in

connection with its investigation into the leak of classified information about the FISA surveillance

of MALE-1. During these interviews, Wolfe lied, and lied repeatedly, about his contacts with

reporters. Wolfe asserts in his sentencing memorandum (p. 15), that these lies did not harm any

victim, and that “to the extent one may consider either his wife (a former FBI agent) or the SSCI

(including the current Ranking Member of the Judiciary Committee) as victims here, it is notable

that they both urge the Court to impose a lenient, non-penal sentence.” This assertion is misplaced.

        When the FBI learned that Wolfe had been engaged in an lengthy, intimate relationship

with REPORTER #2, a national security reporter who herself had published an article about

MALE-1 in April 2017, the FBI expanded its investigation to determine whether Wolfe had

                                                   2
          Case 1:18-cr-00170-KBJ Document 49 Filed 12/14/18 Page 3 of 9



disseminated to unauthorized individuals classified information that had been entrusted to him

over the past three decades in his role as SSCI Director of Security. As set forth in the attached

Declaration of Special Agent Brian Dugan, Assistant Special Agent in Charge, FBI’s Washington

Field Office, the FBI took immediate additional steps to thoroughly investigate and closely

monitor Wolfe’s activities in order to determine whether the FBI needed to warn the broader USIC

that their equities may have been compromised. Exhibit 13.

       At the time Wolfe lied, the FBI was engaged in an investigation to identify the individual(s)

who leaked classified information, the unauthorized disclosure of which reasonably could be

expected to cause serious damage to the national security. Having served as SSCI Director of

Security for nearly three decades, and having been responsible for safeguarding classified national

security information provided to the SSCI from throughout the USIC, Wolfe fully appreciated the

grave national security consequences of misleading federal agents in their efforts to investigate the

compromise of classified information.       Wolfe’s lies disrupted an ongoing national security

investigation; thus, they warrant upward departures pursuant to U.S.S.G. §§ 5K2.7 and 5K2.14,

and a resulting incarcerative sentence.

II.    DEFENDANT WOLFE’S LIES WERE NOT MERELY “FOOLISH” ATTEMPTS
       TO CONCEAL AN AFFAIR WITH REPORTER #2.

       Wolfe argues repeatedly and incorrectly in his sentencing memorandum that he was

prosecuted for making a “foolish” decision to lie about his years-long relationship with

REPORTER #2, and that he corrected this lie “almost immediately.” (p. 2, 4, 14, 17 and 22). He

further asserts, correctly, that the fact that he had engaged in a relationship with REPORTER #2

was known to the agents at the time of the December 15, 2017, interview. But Wolfe’s lie about




                                                 3
          Case 1:18-cr-00170-KBJ Document 49 Filed 12/14/18 Page 4 of 9



his relationship with REPORTER #2 (and his disclosures of information to her) was not the only

lie with which he was charged.

       Wolfe was also charged with lying, and lying repeatedly, about his unauthorized contacts

with multiple reporters during which he disclosed information that he learned as SSCI’s Director

of Security that was not otherwise publicly available. Those unauthorized contacts with reporters

were not known to investigators until Wolfe admitted to some of them in his January 11, 2018

interview. Moreover, even during that interview, Wolfe explicitly lied when he denied disclosing

non-public SSCI information to them. To this day, Wolfe has only admitted to disclosing such

information to REPORTER #3, and he did not do so until the time of his plea on October 15, 2018.

       Contrary to Wolfe’s repeated assertions in his sentencing memorandum (p. 4, 14), the

investigators did not know about his unauthorized contacts with other reporters at the time of the

December 15, 2017 interview. Investigators did not learn of these contacts until the January 11,

2018 interview, when Wolfe generally admitted having contact with REPORTER #1. He also

admitted having a “few reporter friends,” and named REPORTERS #3, #4, #5, and #6.1

       During that interview, Wolfe was asked to complete a second Investigative Questionnaire

(Exhibit 14). That questionnaire asked:

               Did you provide [REPORTER #2] or any unauthorized person, in
               whole or in part, by way of summary, or verbal or non-verbal
               confirmation, the contents of any information controlled or
               possessed by the SSCI to include but not limited to: 1) Committee
               sensitive information as defined the Rule of Procedure of the SSCI,
               documents, materials, briefings, testimony, or other information
               received by, or in possession of the Committee, 2) any unclassified
               information, or 3) any classified information?


1
       REPORTERS #3 - #6 are all young, female national security reporters. See Exhibit 15.
Information about REPORTERS #5 and #6 and Wolfe’s contacts with them were disclosed to the
defense in discovery.
                                          4
          Case 1:18-cr-00170-KBJ Document 49 Filed 12/14/18 Page 5 of 9




Wolfe responded, “No,” orally and in writing. In fact, the FBI discovered following the January

11, 2018 interview, that the defendant had used the encrypted Signal application to communicate

with REPORTERS #3, #4, #5, and #6, and that the defendant provided non-public SSCI

information about national security investigations to each of these reporters. See Exhibits 7A-7D

(REPORTER #3), Exhibit 9C (REPORTER #4), Exhibit 16 (REPORTER #5), Exhibit 17A

(REPORTER #6).

       Moreover, the FBI’s later discovery of Wolfe’s encrypted communications with one of the

young reporters at issue is particularly telling, bespeaking quite a practiced and premeditated

pattern of behavior. When Wolfe volunteered to act as a confidential source for REPORTER #4,

it was on the condition that she promise to never to use his name with any of the reporter’s

colleagues. See Exhibit 9B. Wolfe engaged in similar communications with REPORTER #3

(Exhibit 7E) and REPORTER #5 (Exhibit 16). And after providing REPORTER #6 with non-

public information, he instructed her as follows: “DO NOT TELL ANYONE.” Exhibit 17B.

       Finally, Wolfe’s assertion that he immediately corrected his lies about the extent of his

contact with REPORTER #2 is simply incorrect. The defendant and REPORTER #2 had an

extraordinary volume of contacts: in the ten months between December 1, 2016, and October 10,

2017, alone, they exchanged more than 25,750 text messages and had 556 phone calls, an average

of more than 83 contacts per day. The FBI was unable to recover a significant portion of these

text messages because they had been deleted by the defendant. Moreover, there is reason to believe

that Wolfe falsely denied to the FBI that he provided “scoops, leads, or information related to the

SSCI” to Reporter #2 during their multiple-year relationship.        For instance, in May 2017,

REPORTER #1 published an article reporting, for the first time, on certain communications at the
                                                5
          Case 1:18-cr-00170-KBJ Document 49 Filed 12/14/18 Page 6 of 9



highest level of the government. That same day, defendant Wolfe texted REPORTER #2, “Didn’t

I tell you a while back” the information that was published in REPORTER #1’s article. See also

Exhibit 12 (“I always tried to give you as much information that I could . . . so that you could get

that scoop before anyone else.”).

III.   DEFENDANT WOLFE’S IMPROPER CONDUCT WAS NOT ISOLATED OR
       LIMITED IN SCOPE.

       In this Circuit, the determination of whether conduct is considered to be “aberrant” is

dependent on the degree to which it is a “spontaneous and seemingly thoughtless act rather than

one which is the result of substantial planning.” United States v. Dyce, 91 F.3d 1462, 1470 (D.C.

Cir. 1996) (rejecting totality of the circumstances test). This analysis focuses on the defendant’s

conduct, and not the defendant’s otherwise good standing and lack of criminal history.

       Here, the defendant’s conduct was not spontaneous or thoughtless; rather, it was sustained

and calculated. The defendant’s duplicitous conduct began when he entered into a relationship

with REPORTER #2 in 2013, continued when he communicated non-public SSCI information to

multiple reporters using the encrypted application Signal, and continued even after he was

removed from his position as Director of Security following his December 15, 2017 interview,

during which he lied to the FBI in January 2018.

       When Wolfe violated his duty, first by engaging in furtive exchanges with multiple

reporters, and second, by lying multiple times to the FBI, he foreseeably placed in some jeopardy

the SSCI’s ability to accomplish its important mission of overseeing the USIC. The SSCI must be

able to obtain from the Executive Branch highly sensitive and classified intelligence secrets, and

the USIC will only provide that information on the condition that those secrets remain safe and

uncompromised.

                                                 6
          Case 1:18-cr-00170-KBJ Document 49 Filed 12/14/18 Page 7 of 9



       Unlike other defendants who may only appreciate that lying to federal agents is wrong,

Wolfe also possessed specialized knowledge that what he was doing could have an impact on SSCI

business, and by extension, the national security. Every day that the defendant reported to work

at the SSCI SCIF from December 2013 to December 2017 – a period spanning over 1400 days –

he knew he was violating the trust placed upon him by the SSCI and the USIC. Wolfe’s conduct

was sustained over a four-year period, and it caused an undermining of public confidence in the

trustworthiness of the official charged with safeguarding classified intelligence in furtherance of

an important government function. The government asserts that Wolfe’s conduct in this regard

justifies an upward departure pursuant to U.S.S.G. §§ 5K.2.7 and 5K2.14.2

IV.    ALTERNATIVE TO INCARCERATION ARE INADEQUATE.

       The government acknowledges the recent amendment to Guideline §5C1.1, effective

November 1, 2018, but submits to the Court that the reasoning underlying this amendment actually

undercuts its application in this case. As a preliminary matter, the amendment was adopted to

recognize that that recidivist rates for individuals with no prior contact with the criminal justice

system are very low. This rationale does not apply here, where the government is seeking an

above-guideline sentence for reasons that are wholly independent of specific deterrence of the

defendant.




2
        The government has reviewed the letters of support written for the defendant, including
those written by the SSCI and former members of the USIC. The letters share a certain common
theme, which is perhaps best summarized as follows: the defendant appeared steadfast and honest
in my multiple dealings, and I believe he kept secrets to which I was privy. What is missing from
any of these letters, however, is a person who says they knew the double life that Wolfe was
leading, and that they were aware he was sharing information from the SSCI with multiple national
security reporters over multiple years.
                                                 7
          Case 1:18-cr-00170-KBJ Document 49 Filed 12/14/18 Page 8 of 9



       Further, the amendment plainly does not address application to cases involving departures

based on national security risks or interference with core governmental functions. Where, as here,

the government seeks a departure which places the defendant in Zone D, the amendment is further

inapplicable on its face. Id. at 73 (limiting amendment to cases where the “applicable guideline

ranges are in Zones A or B of the Sentencing Table”). To the extent that the Court is considering

alternative punishment, the government believes its requested sentence of 24 months incarceration

cannot be accomplished through alternative community confinement methods. See U.S.S.G.

§5F1.1, Application Note 2 (“Community confinement generally should not be imposed for a

period in excess of six months”). The government does, however, seek special conditions of

supervised release as part of any sentence fashioned by the Court, which should include the

existing conditions of release that relate to his access to, and application for positions involving,

national security information.




                                                 8
          Case 1:18-cr-00170-KBJ Document 49 Filed 12/14/18 Page 9 of 9



                                       CONCLUSION

       For the reasons set forth above, the government respectfully submits that a custodial term

of 24 months is an appropriate sentence given that Wolfe’s conduct significantly disrupted a

government function and significantly endangered national security.



                                                   Respectfully submitted,

                                                   JESSIE K. LIU
                                                   United States Attorney
                                                   D.C. Bar No. 472845


Dated: December 14, 2018                    by:    _______/s/______________________
                                                   Jocelyn Ballantine
                                                   Tejpal S. Chawla
                                                   Assistant U.S. Attorneys




                                     Certificate of Service

       I hereby certify that a copy of the foregoing Government’s Reply to the Defendant’s
Sentencing Memorandum was served on the following counsel by electronic mail on December
14, 2018:

Preston Burton, Esq.
Benjamin Klubes, Esq.
Lauren R. Randell, Esq.
Buckley Sandler LLP
1250 24th Street, N.W., Suite 700
Washington, D.C. 20017


                                                   _________/s/__________________
                                                   Jocelyn Ballantine
                                                   Assistant U.S. Attorney

                                               9
Case 1:18-cr-00170-KBJ Document 49-1 Filed 12/14/18 Page 1 of 11




                  REPLY ADDENDUM

   Government Exhibits 7E, 9C, and 13-17

         Redacted for the Public Record
Case 1:18-cr-00170-KBJ Document 49-1 Filed 12/14/18 Page 2 of 11
Case 1:18-cr-00170-KBJ Document 49-1 Filed 12/14/18 Page 3 of 11
Case 1:18-cr-00170-KBJ Document 49-1 Filed 12/14/18 Page 4 of 11
Case 1:18-cr-00170-KBJ Document 49-1 Filed 12/14/18 Page 5 of 11
Case 1:18-cr-00170-KBJ Document 49-1 Filed 12/14/18 Page 6 of 11




                                               Government Exhibit 14
Case 1:18-cr-00170-KBJ Document 49-1 Filed 12/14/18 Page 7 of 11




               Government Exhibit 15

              Redacted in its Entirety
Case 1:18-cr-00170-KBJ Document 49-1 Filed 12/14/18 Page 8 of 11
    Case 1:18-cr-00170-KBJ Document 49-1 Filed 12/14/18 Page 9 of 11




Reporter #5                                 Reporter #5




                                                    Government Exhibit 16
Case 1:18-cr-00170-KBJ Document 49-1 Filed 12/14/18 Page 10 of 11
Case 1:18-cr-00170-KBJ Document 49-1 Filed 12/14/18 Page 11 of 11
